Citation Nr: 1824831	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for contusion, right hand.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral foot disorder.

5.  Entitlement to service connection for left hand disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for herpes.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The appellant served in the National Guard.  National Guard Service is not Federal Service, unless so recognized as such.  The AOJ has accepted Federal service as October 1, 1988 to October 15, 1988.

This matter comes before the Board of Veteran's Appeals on appeal from April 2012 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  The April 2012 rating decision was adjudicated by the RO in Little Rock, Arkansas; the May 2016 rating decision was adjudicated by the RO in New Orleans, Louisiana.

The appellant requested a Travel Board, but withdrew the request in correspondence of January 2015.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD was remanded in October 2015 for additional development.
The case has returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In April 2012, the RO denied service connection for contusion, right hand; the appellant neither expressed timely disagreement nor submitted new and material evidence within one year.

2.  The evidence received since the April 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underling claim of service connection for contusion, right hand.

3.  In April 2012, the RO denied service connection for hypertension; the appellant neither expressed timely disagreement nor submitted new and material evidence within one year.

4.  The evidence received since the April 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underling claim of service connection for hypertension.

5.  In April 2012, the RO denied service connection for headaches; the appellant neither expressed timely disagreement nor submitted new and material evidence within one year.

6.  The evidence received since the April 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underling claim of service connection for headaches.

7.  Bilateral foot disorder was not manifest in service.  Bilateral foot disorder is not attributable to service.

8.  Left hand disorder was not manifested in service.  Left hand disorder is not attributable to service.

9.  The appellant does not have sleep apnea.

10.  Tinnitus was not manifest in service.  Tinnitus is not attributable to service.

11.  Herpes was not manifest in service.  Herpes is not attributable to service.

12.  The appellant does not have an acquired psychiatric disorder, to include posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision denying service connection for contusion, right hand is final.  38 U.S.C. § 7105 (2012);  38 C.F.R. § 20.1103 (2017).

2.  New and material evident sufficient to reopen the claim of service connection for contusion, right hand has not been received.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).

3.  The April 2012 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012);  38 C.F.R. § 20.1103 (2017).

4.  New and material evident sufficient to reopen the claim of service connection for hypertension has not been received.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).

5.  The April 2012 rating decision denying service connection for headaches is final.  38 U.S.C. § 7105 (2012);  38 C.F.R. § 20.1103 (2017).

6.  New and material evident sufficient to reopen the claim of service connection for headaches has not been received.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).

7.  Bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1112, 1131, 5103A, 5107 (2012);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

8.  Left hand disorder was not incurred in or aggravated by service.  38 U.S.C. §§  1112, 1113, 1131, 1137, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§  1112, 1131, 5103A, 5107 (2012);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

10.  Bilateral tinnitus was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1112, 1131, 5103A, 5107 (2012);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

11.  Herpes was not incurred in or aggravated by service.  38 U.S.C. §§  1112, 1131, 5103A, 5107 (2012);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

13.  An acquired psychiatric disorder, to include posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1112, 1131, 5103A, 5107 (2012);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted in the Introduction, this case was remanded to the RO for additional development in October 2015.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to claims for service connection for PTSD based on personal assault, a claimant must additionally be notified of alternative sources of evidence, including records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2017).  In October 2016, the RO sent a letter to the appellant that contained all of the information required under 38 C.F.R. § 3.304(f)(5) (2017).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran [in this case appellant] fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ACDUTRA AND INACDUTRA

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), (106) (2012);  38 C.F.R. § 3.6(a), (d) (2017).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C. § 101(22);  38 C.F.R. § 3.6(c)(3) (2017).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans' benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401 (2012), or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 (2012.  Id.

In this case, the appellant's active duty for training (ACDUTRA) occurred between October 1, 1988 and October 15, 1988.


New and Material Evidence

The appellant contends that she has produced new and material evidence which is sufficient to reopen her service connection claims for contusion, right hand; hypertension; and headaches.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

VA must reopen a previously and finally disallowed claim when "new and material evidence is presented or secured.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156(a) (2017).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence may be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and, moreover, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  In making the determination of materiality, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence has been submitted is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Contusion, Right Hand

In November 2011, the appellant filed a service connection claim for contusion, right hand, which was denied by a rating decision of April 2012.  The appellant did not file an appeal with one year or submit new and material evidence of this rating.  Therefore, the decision is final.

The evidence of record at the time of the April 2012 rating included the appellant's STRs, including those of October 1988, which document a complaint and treatment for contusion, right hand and an October 1988 Statement of Medical Examination and Duty Status, which provided details about her in-service fall and resulting contusion, right hand.

In October 2016, the appellant submitted copies of service treatment records (STRs) from October 1988, which document a complaint and treatment for contusion, right hand.  She also submitted a copy of an October 1988 Statement of Medical Examination and Duty Status.  This evidence is not new and material.  New and material evidence may be neither cumulative nor redundant of the evidence of record at the time of the last final decision.  38 C.F.R. § 3.156 (a) (2017).  Here, STRs that were in the evidence of record at the time of the April 2012 are cumulative.

Moreover, the Board notes that the appellant's complaint about hand cramping in 2016 and 2017 VA treatment records is not new and material.  In the April 2012 rating decision, the RO noted that the VA examiner did not attribute the appellant's current hand complaints to service, opining that there was no nexus to link her current right hand complaint to the injury in service.  Evidence of continued complaints that are not related to service is not relevant.

Hypertension

In October 2016, the appellant resubmitted a statement from November 2011 (via VA FORM 4138), in which she requested compensation for hypertension.  This evidence is not new and material.  Such evidence is cumulative of prior documents.

Review of the 2016 and 2017 VA treatment records reveal that the appellant complained, sought consultation, and received impressions of essential hypertension.  This evidence is not new and material.  In the April 2012 rating decision, the RO noted that the evidence of record did not show that hypertension manifested to a compensable degree within one year after discharge.  Denial of service connection was not predicated upon a lack of a present disability.  Evidence that confirms prior records is cumulative rather than new and material.

Headaches

In the October 2016 resubmitted statement of November 2011, the appellant requested entitlement to compensation for headaches.  For the reasons stated above, this evidence is not new and material.  A copy of the November 2011 statement is duplicative rather than new and material.

Review of the 2016 and 2017 VA treatment records reveal that the appellant complained of headaches.  While this evidence is new, it is not material.  In the April 2012 rating decision, the RO noted that there were no active-duty STRs concerning treatment for headaches.  Denial of service connection was not predicated upon a lack of a present disability.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Therefore, these 2016 and 2017 VA treatment records are cumulativve.  

Service Connection

The appellant contends that she is entitled to service connection for bilateral foot disorder; left hand disorder; sleep apnea; bilateral tinnitus; herpes; and an acquired psychiatric disorder, to include PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Bilateral Foot Disorder

In a September 1984 Report of Medical History, the appellant stated "to the best of my knowledge, I am in good health."  Specifically, she indicated that she did not have and had never had broken bones; arthritis, rheumatism, or bursitis; lameness; or foot trouble.

October 1987 and July 1988 Army National Guard Applications for Training reported that the appellant was physically qualified to attend training courses.

In March 2004, the appellant's private chiropractor noted that the appellant had trouble walking.  He opined that she had a two day history of low back and right leg pain.  He also noted that no trauma was reported and there was no known etiology.

A June 2010 Consultation Report from St. E. Center, a private treatment facility, noted that the appellant had no joint problems.

In a May 25, 2016 VA treatment record, a clinician noted that the appellant had pain in her feet.  The appellant also reported that she had had bunionectomy surgery on both of her feet.

A January 2017 VA Podiatry Report noted that the appellant sought treatment for corns on her feet.  The clinician also provided an impression of multiple porokeratotoc lesion plantar feet bilateral and peeling skin consistent with tinea pedis.

Here, there was a recognized period of Federal service in 1988.  However, no foot pathology was identified at that time, when seen in March 2004, there was a report of no trauma and the etiology for the complaints was not established.  It was not until decades after service that pathology was identified.  However, there is no credible evidence linking the remote pathology to service,

Left Hand Disorder

In the September 1984 Report of Medical History, the appellant indicated that in addition to not having (or having had) broken bones; arthritis, rheumatism, or bursitis, she did not have and had never had swollen or painful joints or bone or joint deformity.

In March 2012, the appellant was afforded a VA hands and fingers examination.  The examiner reviewed the claims file, considered the appellant's account of her medical history, and conducted a physical examination.  The examiner opined that x-ray imaging revealed that degenerative arthritis was present in the left hand; however, it was not present in multiple joints of the left hand, to include thumbs and fingers.  The examiner reported no other abnormalities in the left hand.  The March 2012 VA radiological report associated with this examinations provided an impression of very minimal spurring and arthritic changes at the first carpometacarpal joint; otherwise, the left hand and wrist region were unremarkable.

An appellant seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the left hand disorder is not warranted.

Here, there is a remote finding of left hand arthritis.  However, arthritis was not identified during her service or until long after recognized service.  At this time, there is no credible evidence linking the finding to service and service connection is denied.

Sleep Apnea

In the September 1984 Report of Medical History, the appellant indicated that she did not have and had never had ear, nose, or throat trouble; frequent trouble sleeping; or periods of unconsciousness.

In March 2002 psychiatric treatment records from S. A. Center, a private facility, an examiner opined that the appellant slept poorly or a regular basis.  She was prescribed psychotropic medication in order to regulate sleep and ensure improved functioning generally.  The examiner did not opine as to an impression of sleep apnea.

An April 2011 Outpatient Assessment from V. H., a private outpatient facility, reported that the appellant had experienced changes in sleep pattern and sleep disturbance.  This Assessment did not report sleep apnea.

In November 2011, the appellant submitted a statement, via VA FORM 21-4138.  In this lengthy narrative, she wrote that she experienced periods when she was unable to sleep due to PTSD.

In a May 2012 Clinical Assessment, D. S., a private licensed social worker, reported that the appellant reported irregular sleep patterns, related to psychological trauma and its symptomatology.  

A review of 2014 VA psychiatry treatment records reveals multiple notations concerning the appellant's patterns of sleeping.  For example, in an April report an examiner noted that the appellant stated that her sleeping was okay; however, another examiner opined during the same month that the appellant reported that she was still experiencing problems sleeping.  Other notations recorded the medications prescribed to ameliorate the appellant's intermittent sleeping problems.  These records include no notations, complaints, or impressions of sleep apnea.

A review of 2015 VA treatment records shows that the appellant had frequent sleeping complaints.  However, these records include no notations, complaints, or impressions of sleep apnea.

In order to warrant a grant of service connection, there must be competent evidence of the disability, competent evidence of disese or injury and competent evidence linking the disability to service.  Here, we are presented with a claim for service connection for sleep apnea.  Despite her reports of sleep difficulty, there is no competent evidence of sleep apnea.  In fact, there is no competent evidence of sleep pathology other than that related to a psychiatric disorder.  Her assertions that she has apnea is unsupported, not credible and there are no Jandreau type exceptions (even accepting that she has a background as a nurse).

Tinnitus

In the September 1984 Report of Medical History, the appellant indicated that she did not have and had never had hearing problems.

A review of the evidence of record reveals that VA received the appellant's Application for Disability Compensation and Related Compensation Benefits (VA FORM 21-526EZ) on May 17, 2016.  In this application, she applied for entitlement to service connection for bilateral tinnitus.  Otherwise, the record of evidence is silent as to bilateral tinnitus.  Private medical records and VA treatment records do not include complaints, reported symptomatology, or impressions of tinnitus.  Moreover, the lay evidence-including statements of the appellant  herself-are silent as to current or in-service tinnitus, ringing in the ears bilaterally, or reports analogous to symptoms of bilateral tinnitus.

The appellant is competent to report ringing in her ears.  However, there is nothing in the record that would credibly link tinnitus to service.  

Herpes

In the September 1984 Report of Medical History, the appellant indicated that she did not have and had never had skin disease; VD-syphilis, gonorrhea, etc.; or frequent or painful urination.

An August 2001 treatment report from M C. S., a private provider, took note of the appellant's complaints of heavy irregular vaginal bleeding and severe cramping with pain.  On examination, a clinician opined that she had a tender and enlarged uterus as well as many blood clots in her vagina.  The appellant reported that she had been bleeding almost on a daily basis throughout the preceding month.  Upon pelvic examination, the examiner's findings included normal external genitalia; normal vaginal mucosa; some blood in the vaginal vault with a couple of large clots; and a grossly normal cervix.  The examiner provided impressions of chronic pelvic pain; menorrhagia; and uterine leiomyomata.

In response to "sexuality issues" in an April 2011 Diagnostic Report at V. H., the appellant indicated that she was not sexually active.  In the same report, she indicated that she did not engage in high risk sexual behaviors.

Review of the VA treatment records from 2016 and 2017 reveal that the appellant had been prescribed Val acyclovir HCL for herpes on an as needed basis.  A July 2016 Attending History and Physical Report noted that the her genitourinary assessment included herpes.

In an October 2017 VA PTSD examination, a psychologist reported that the appellant took Val acyclovir HCL twice a day as needed for genital herpes.  The psychologist reported that the appellant stated that she contacted herpes when she was raped in service.

Here, herpes was not identified in proximity to service.  We also note that despite a very thorough report in 2001, there was no report of herpes.  Furthermore, she denied a history ofsexual abuse at that time.   In essence, the assertion is that the herpes infection is related to a personal assault in service.  However, as detailed below, we find that there was no assault during service.  Therefore, the theory of entitlement fails.

Acquired Psychiatric Disorder, To Include Posttraumatic Stress Disorder

In the September 1984 Report of Medical History, the appellant indicated that she did not have and had never had depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort

An October 2003 Discharge Summary from F. C. U., a private psychiatric facility, reported that the appellant had been agitated pressured, hyperactive, gambling, and behaving impulsively.  The appellant stated that she had been diagnosed as having bipolar disorder several years earlier.  She also was prescribed several psychoactive medications.  At discharge, the appellant reported considerable symptomatic improvement.

In an April 2011 Psychiatric Dictation Note, the appellant's treating psychiatrist at V. H. wrote that the appellant stated that she could not sleep and was spending money (presumably excessively).  She also stated that she had been diagnosed as bipolar in the past.  As to her behaviors and moods, the appellant reported that she woke between 1:00 am and 3:00 am and went out to gamble.  Her mood was depressed; affect was blunted; and she showed no indications of mania.  Moreover, she experienced anhedonia and guilt because of her spending rates.  The psychiatrist prescribed 5 psychoactive medications.

In response to "sexuality issues" in the April 2011 Diagnostic Report at V. H., the appellant indicated that she was not sexually abused.

A June 2011 medical report noted that the appellant felt better psychologically.  An October 2011 Assessment noted that she was depressed; cried a great deal; and felt lifeless.  The problem reported was depression.

In November 2011, the appellant submitted a statement, via VA FORM 21-4138.  She requested compensation for any psychiatric condition that resulted from her military sexual trauma.  She contended that she was sexually assaulted while in active service; as a consequence, she reported that she felt intense anxiety, fear, and shame.  She wrote that she was unable to share this trauma or its effects for many years, further contending that she had never recovered from the brutal attack.  She also provided an extensive inventory of her symptoms, including social withdrawal; isolation; hypervigilance; sleep problems; nightmares; flashbacks; inability to concentrate; fleeting suicidal thoughts; feeling anhedonia and anxiety; and a sense of low self-esteem.  Moreover, she stated that she felt paralyzed to report the trauma for fear that her military career would be derailed and she would be humiliated.  

In a November 2011 VA FORM 21-0781a, the appellant reported that she was assaulted sexually in July 1988.  She reported that a man attacked her aggressively from behind and threw her to the group.  This man, according to her account, removed her clothing violently and then penetrated her with force.  She wrote that she was in a state of shock and too ashamed to report the assault for fear of further humiliation.

In December 2011, several Declaration Statements in behalf of the appellant were received.  In pertinent part, these identical statements (signed by different people) stated that the signing party had been informed about the traumatic assault that occurred in July 1988 at Fort Sam Houston.

In May 2012, Dr. G. S., a physician at V. H., submitted a lette.  He wrote that he saw her on March 27, 2012 for an outpatient psychiatric session.  During this session, according to his account, the appellant revealed that she had been raped during military service and did not tell anyone about it until 10 years later.  He opined that the appellant appeared honest and earnest about this history; however, he could not confirm or deny the veracity of the appellant's account of sexual assault.  He also stated that the appellant demonstrated signs and symptoms of a sexually-abused person.  Furthermore, he reported that the appellant showed signs and symptoms of depression, NOS and bipolar disorder II.

In his May 2012 Clinical Assessment, D. S. noted that the appellant reported that she had received impressions of PTSD, major depressive disorder, bipolar I disorder with depression, and obsessive-compulsive disorder (OCD).  She stated that she had been prescribed Lithium, Seroquel and Prozac.  The appellant told D. S. that she had been raped in 1980, while in military service.  The rape went unreported and the appellant "kept it inside" for 10 years.  Based upon this interview, D. S. provided impressions of: PTSD, Chronic; and Major Depressive Disorder, Recurrent, Severe, Without Psychotic Features.  D. S. also made recommendations as to individualized and group therapy.

In May 2012, the appellant submitted a statement which mirrored her earlier statements.  

In April 2013, the appellant's sister submitted a statement.  She wrote that the appellant told her about an assault incident in 1990.  She also stated that the appellant exhibited bizarre behaviors; went from job to job; and was unable to stay married.  Other noted observations included the appellant's isolation from family; reclusiveness; and indifference to the telephone; loudness; aggressiveness; and hostility.

In April 2013, the appellant submitted a statement via VA FORM 21-4138.  She elaborated upon her earlier accounts, underscoring the many negative ways in which the assault impacted her life.  

The appellant's ex-spouse, submitted a statement in May 2013.  He wrote that the appellant had many problems when the divorce occurred.  The spouse opined that the appellant struggled to maintain employment and suffered from major depression and panic attacks.  She also had become asocial.  After noting a list of symptoms, the ex-spouse stated that it is as likely as not that PTSD as related to a military sexual assault caused the appellant's present state.

Review of the 2013 and 2014 VA treatment records show that the appellant frequently sought consultation for psychological issues.  She was evaluated by social workers and mental health hotline personnel.  The appellant reported that she suffered from PTSD, depression, sexual trauma, and compulsive behavior.  She was also afforded therapy sessions and given VA publications.  Clinical notations varied over this course of treatment.

In March 2015, the appellant submitted several copies of job performance warnings.  She commented on the bodies of these forms that these job performance warnings were due to her PTSD or the result of a PTSD crisis.

Review of 2016 VA treatment records largely mirror those discussed above.  The appellant frequently complained of PTSD and depression, sought treatment, and received consultations.

In October 2016, the appellant submitted another VA FORM 21-0781a.  In large part she reitered her earlier statements regarding assault while she was in active service.  She opined that this assault continued to produce anxiety, confusion, hypervigilance, isolation, and shame.  She wrote that she suffered from major depression, social withdrawal, and many other aforementioned symptoms.  

In October 2016, the appellant's ex-spouse submitted another statement in which he reiterated his earlier contentions.  Here, he reported that the appellants's assault occurred in 1980.

In October 2016, a friend submitted a statement, via VA FORM 21-4138.  This friend wrote that she attended military training with the appellant at Fort Sam Houston in June 1980.  Moreover, she noted that the appellant had become withdrawn, isolated, and tearful during the two week course.  In ending, this military friend stated that the appellant never told her what caused her distressing behavior.

At the February 2017 VA PTSD examination, the psychologist reviewed the appellant's record, considered the appellant's account of her medical and psycho-social history, conducted a psychometric interview, and prepared an opinion.

Based on her findings, the psychologist opined that the appellant did not meet the criteria for an impression of "any mental disorder, including PTSD."

The psychologist reported that the appellant stated that she was hospitalized in July 2016 for suicidal ideation, highlighting her symptoms of nightmares; headaches; suicidality; homicidal ideations; overall body pain; aversion to smell; fear of the dark; sleeplessness; asocial tendencies; and fear of being touched.  The appellant opined that she spent her days in her apartment with the blinds closed.  She contended that she was receiving on-going psychiatric treatment, taking several psychoactive medications, and medication for herpes that she attributed to an active service rape.  Furthermore, the appellant conveyed that her nightmares were about the rape.

As to behavioral observations, the psychologist opined that hygiene, speech, and sensory perception were normal, timely, logical, and appropriate.  However, the appellant's affect was exaggerated and restrictive throughout the interview.  There was no evidence of hallucinations, delusions, obsessions, or phobias.  However, the appellant stated that she was hearing voices during the examination.  She also stated that she did not drive because she might drive off a bridge; she disposed of her gun so she would not "blow away" all the people with whom she worked.  The psychologist estimated that the appellant's intelligence was above normal.  Her memory, according to the psychologist, was intact other than inconsistent reporting.
In the remarks section of the report, the psychologist opined as to why an impression could not be provided.  She wrote that the appellant's statements were so inconsistent, that a diagnosis was indeterminable.  Records revealed that the appellant reported two different time frames for the contended sexual assault-1980 and 1988.  The appellant attributed this discrepancy to a transcription error.  However, during the interview she reported that the rape occurred in June 1980.  (She stated that she was 24 when she was raped; however, the psychologist noted that she did not join the military until she was 27.)

The appellant attributed her divorce in 1986 to her inability to have sexual relations; however, she stated that she had sexual relations with her spouse up until a month before their divorce.  During a period of time, the appellant claimed that her husband had been mean to her.  Moreover, the appellant reported hallucinatory experiences, according to the psychologist, that are not consistent with known mental health diagnoses.

Pursuant to these incongruities, a Miller Forensic Assessment of Symptoms Test (M-FAST) was administered.  (The psychologist noted that a score of 6 or higher is suggestive of feigning; the higher the number, the more likely feigning is present.)  The appellant scored 13 out of only 25 questions, "meaning she endorsed 13 symptoms which were either unlikely or flat-out absurd from a mental health perspective."  Due to the appellant's lack of sincerity and the inconsistencies throughout the record, the psychologist suspected symptom magnification.  Moreover, prior records reveal major depressive disorder and bipolar disorder impressions were given-but only during times when the appellant attempted to obtain disability benefits from VA or the Social Security Administration (SSA).  Therefore, it remained unclear whether the appellant offered full cooperation and sincerity at those times, and the psychologist could not adopt impressions of either major depressive disorder or bipolar disorder.  The psychologist could not determine functional or social impairment with accuracy because of the indicated symptom magnification.

Due to the aforementioned issues, the psychologist could not provide answers to any of the remand directives. Stated another way, symptom magnification and lack of consistency in the appellant's statements and presentation foreclosed the possibility of opining as to her contended psychiatric disorders and stressor of contended sexual assault while in active service.

In November 2017, the appellant's representative submitted a Written Brief Presentation.  In pertinent part, she stated that the appellant should be granted service connection for an acquired psychiatric disorder, to include PTSD based upon prior arguments advanced.  Moreover, the representative contended that the appellant's acquired psychiatric claim needed additional development to ensure compliance with the Board's October 2015 remand.

The appellant submitted a statement in February 2018, in which she reitered earlier statements.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is not warranted.

Initially we note that there is no proof of a psychiatric dirder during service or in proximity to service.  We also note that other than some reports of PTSD due to an inservice event, there is no proof linking other diagnoses to service.



Turning to the medical evidence of record, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one practitioner's opinion over another depending on factors such as reasoning employed and whether or not and the extent to which they reviewed prior clinical records and evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Furthermore, the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App, 140 (2003).

The Board places some probative weight on the May 2012 letter of Dr. G. S., in which he wrote that the appellant  revealed in an outpatient psychiatric session that she has been raped during military service and did not tell anyone about it for 10 year.  Dr. G. S. did opine that the appellant appeared honest and earnest about this history, and she showed signs and symptoms of a person who had been abused sexually.  However, he specifically reported that he could not confirm or deny the veracity of the appellant's account of sexual assault.  
 
As set forth above, the February 2017 VA psychologist reviewed the appellant's record, considered the appellant's account of her medical and social history, and conducted a psychometric interview.  This psychologist could not provide an impression of "any mental disorder, including PTSD."  She opined that symptom magnification and lack of consistency in the appellant's statements and presentation foreclosed the possibility of opining as to her contended psychiatric disorders and stressor of contended sexual assault while in active service.  To support this, she administered an M-FAST.  This psychometric instrument disclosed that the appellant scored 13 out of only 25 questions, "meaning she endorsed 13 symptoms which were either unlikely or flat-out absurd from a mental health perspective."  Due to lack of sincerity and the inconsistencies throughout the record, the psychologist suspected symptom magnification.  Moreover, this psychologist highlighted inconsistencies as to the appellant's reporting of the contended sexual assault, as having occurred in 1980 or 1988.  Furthermore, the psychologist noted that prior past impressions of major depressive disorder and bipolar disorder were only given during times when the appellant attempted to obtain disability benefits from VA or the Social Security Administration (SSA).  In short, the appellant's symptom magnification and lack of consistency in statements and presentation foreclosed the possibility of opining as to her contended psychiatric disorders and stressor of contended sexual assault while in active service

The appellant is certainly competent to report a complaint.  (Likewise, her friends, sister and, ex-husband are competent to report what they have heard.)  To this limited degree finds the Veteran credible.  See Layno, supra.  However, there is no reliable evidence of record that shows that the appellant either had or has an acquired psychiatric disability, to include posttraumatic stress disorder (which was "triggered" by an in-service sexual assault).  In this matter, the Board finds the objective medical findings by a skilled psychological professional to be more probative and more credible.  As noted above, the February 2017 VA psychologist opined that the appellate could not be given a diagnosis because of discernable symptom magnification and lack of consistency. 

Here, we find that the appellant has been an inconsistent historian regarding the happening of the event and when the event happened.  The most probative evidence, consisting of the recent VA testing further establishes that she has been inconsistent and the lay reports of an in-service personal assault are not credible.  We fully accept that after the fact reporting may establish that the in-service event happened.  However, this is very different from a credibility determination.  No case law provides that after the fact recounting must result in a grant when that recounting is not credible.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.



ORDER

The application to reopen the claim for service connection for contusion, right hand is denied.

The application to reopen the claim for service connection for hypertension is denied.

The application to reopen the claim for service connection for headaches is denied.

Service connection for bilateral foot disorder is denied.

Service connection for left hand disorder is denied.

Service connection for sleep apnea is denied.

Service connection for tinnitus is denied.

Service connection for herpes is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


